 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
 6
 7   UNITED STATES OF AMERICA,           )
                                         )                CASE NO. 2:15-CR-00198-GMN-NJK
 8         Plaintiff,                    )
                                         )                ORDER AUTHORIZING DEFENSE
 9                 vs.                   )                COUNSEL JOINT VISITATION WITH
                                         )                DETAINED CO-DEFENDANTS
10   JUNZO SUZUKI & PAUL SUZUKI,         )
                                         )
11         Defendant.                    )
     ____________________________________)
12
13          The Court, on May 7, 2019, in open court, having considered the oral request for counsel

14   for JUNZO SUZUKI and PAUL SUZUKI to authorize simultaneous legal visits with both

15   Defendants, rather than separate legal visits at Nevada Southern Detention Center, and such

16   authorization being necessary to comply with the rules and procedures at said facility, and with

17   no objection to said request from Richard Anthony Lopez, Assistant United States Attorney,

18          IT IS HEREBY ORDERED that JUNZO SUZUKI and PAUL SUZUKI shall be allowed

19   joint legal visits with their defense counsel at the Nevada Southern Detention Center.

20                       13
            Dated this _______ day of May, 2019.
21
22                                                        ____________________________________
                                                          Gloria M. Navarro, Chief Judge
23                                                        UNITED STATES DISTRICT COURT
24
25
26
27
28
